UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011, or [] Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File No. 000-52211 ZAGG INC (Exact name of registrant as specified in its charter) Nevada20-2559624 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah 84115 (Address of principal executive offices with zip code) (801) 263-0699 (Registrant's telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [X] No[]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-25 of the Exchange Act). Yes [] No [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 29,635,255 common shares as of November 16, 2011. 1 ZAGG INC AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – As of September 30, 2011, and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statement ofEquity and Comprehensive Income for theNineMonths Ended 5 September 30, 2011 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 39 PART II - OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 43 Item 4. (Removed & Reserved) 43 Item 5. Other Information 43 Item 6. Exhibits 43 2 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) September 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $1,505 in 2011 and $904 in 2010 Inventories Prepaid expenses and other current assets Related party other asset - Income tax receivable - Deferred income tax assets Total current assets Property and equipment,net of accumulated depreciation at $1,475 in 2011 and $852 in 2010 Goodwill - Intangible assets, net of accumulated amortization at $2,874 in 2011 and $28 in 2010 Note receivable - Other assets 63 Total assets $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable $ $ Income taxes payable - Accrued liabilities Accrued wages and wage related expenses Deferred revenue Current portion of note payable 31 Sales returns liability Total current liabilities Deferred income tax liability Revolving line of credit - Noncurrent portion of note payable - Total liabilities Redeemable noncontrolling interest - Stockholders' equity Common stock, $0.001 par value; 100,000 shares authorized; 29,634and 23,925 shares issued and outstanding, respectively 30 24 Additional paid-in capital Cumulative translation adjustment ) ) Note receivable collateralized by stock ) - Retained earnings Total stockholders' equity Noncontrolling interest ) Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except for share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 Net sales $ Cost of sales Gross profit Operating expenses: Advertising and marketing Selling, general and administrative Total operating expenses Income from operations Other income (expense): Interest expense ) - ) ) Interest and other income 4 18 Total other income (expense) ) 4 ) ) Income before provision for income taxes Income tax provision ) Net income Net loss attributable to noncontrolling interest - - Net income attributable to stockholders $ Earnings per share attributable to stockholders: Basic earnings per share $ Diluted earnings per share $ See accompanying notes to condensed consolidated financial statements. 4 ZAGG INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY & COMPREHENSIVE INCOME (in thousands) (Unaudited) Additional Note Receivable Cumulative Total Redeemable Common Stock Paid-in Collateralized Retained Translation Stockholders' Noncontrolling Total Noncontrolling Shares Amount Capital By Stock Earnings Adjustment Equity Interest Equity Interest Balance, December 31, 2010 $
